Citation Nr: 0217945	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a 
demyelinating disease. 

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a nose 
disorder, manifested by bleeding.  

3.  Entitlement to service connection for hepatitis.  

4.  Entitlement to service connection for a right knee and 
ankle disability.  

5.  Entitlement to service connection for a left forearm 
scar.  

6.  Entitlement to service connection for a right leg 
scar.  

7.  Entitlement to service connection for the residuals of 
cellulitis, secondary to an in-service tooth removal.  

8.  Entitlement to service connection for a hip disability 
as a residual of a fracture.  

9.  Entitlement to service connection for the residuals of 
a spinal cord injury.  

10.  Entitlement to service connection for a cervical 
spine disability.

11.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1958 
to November 1960.  

The veteran was previously denied service connection for 
demyelinating disease and a nose disorder, manifested by 
nose bleeds, in a January 1993 rating action.  His current 
appeal with respect to his attempts to reopen these 
claims, and with respect to issues numbered 3 through 7 
above, arose from a May 1997 rating action.  These issues 
were perfected for appeal in May 1998.  The appeal 
regarding issues numbered 8 through 11 above arose from a 
September 1998 rating action.  These were perfected for 
appeal in July 1999.  

In addition to the foregoing, it appears that the veteran 
initiated an appeal to the Board of Veterans' Appeals 
(Board) of a February 1998 rating action that denied 
service connection for a number of additional 
disabilities.  It appears, however, that the VA regional 
office took no further action on that matter.  On the 
assumption it is the veteran's continuing desire to pursue 
an appeal with respect to these issues, further 
instructions in this regard will be set out in the Remand 
portion of this decision below.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for 
demyelinating disease and a nose disorder, manifested by 
nose bleeds, in a January 1993 rating action.  

2.  The veteran did not appeal the decision to deny 
service connection for a nose disorder and he did not 
perfect an appeal regarding a demyelinating disease. 

3.  The documents added to the record since the prior 
claims were denied are not, by themselves or in connection 
with evidence previously assembled, so significant that 
they must be considered in order to fairly decide the 
merits of those claims.

4.  There is no competent evidence showing the presence of 
hepatitis in service or any time thereafter.  

5.  There is no competent evidence showing the presence of 
a right knee and ankle disability in service, and there is 
no competent evidence linking any current right knee and 
ankle complaints to service.  

6.  There is no service medical evidence upon which is 
reflected the presence of any left forearm scar or a right 
leg scar, or that the veteran sustained any injuries to 
these areas that would produce scars.  

7.  There is no competent evidence showing the veteran 
currently has any residuals of cellulitis.  

8.  There is no competent evidence showing the veteran 
currently has residuals of a hip fracture, or spinal cord 
injury, or that links his current cervical spine 
spondylosis to service.  

9.  There is no competent evidence linking the veteran's 
current low back disability, first shown 30 years after 
service, to the single in-service back complaint noted in 
the veteran's service medical records.    


CONCLUSIONS OF LAW

1.  Evidence received since the January 1993 final rating 
decision denying entitlement to service connection for 
demyelinating disease is not new and material, and the 
claim for that benefit may not be reopened.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  Evidence received since the January 1993 final rating 
decision denying entitlement to service connection for a 
nose disorder manifested by bleeding is not new and 
material, and the claim for that benefit may not be 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

3.  Hepatitis was not incurred in service.  38 U.S.C.A. 
§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  A right knee and ankle disability was not incurred in 
service.  38 U.S.C.A. § 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

5.  A left forearm scar was not incurred in service.  38 
U.S.C.A. § 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

6.  A right leg scar was not incurred in service.  38 
U.S.C.A. § 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

7.  The criteria to establish service connection for the 
residuals of cellulitis, secondary to an in-service tooth 
removal, are not met.  38 U.S.C.A. § 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

8.  A hip disability was not incurred in service.  38 
U.S.C.A. § 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

9.  The residuals of a spinal cord injury were not 
incurred in service.  38 U.S.C.A. § 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

10.  A cervical spine disability was not incurred in 
service.  38 U.S.C.A. § 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

11.  A low back disability was not incurred in service.  
38 U.S.C.A. § 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, it is noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by the April 1998 statement of the 
case, the May 1999 statement of the case, and the January 
2002 supplemental statement of the case.  A letter sent to 
the veteran in January 2002 also described for the veteran 
the evidence which would support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In a letter dated in 
June 1998, the RO asked the veteran to identify records 
relevant to his claim, and a similar request was made in a 
January 2002 letter the RO sent him.  Indeed, the January 
2002 letter explicitly set out the types of evidence VA 
would attempt to obtain. 

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
service medical records, records of his recent treatment, 
and attempted to obtain all other private records the 
veteran identified to be available and relevant to his 
claims.  There appears to be no other development left to 
accomplish, and under the foregoing circumstances, the 
Board considers the requirements of the VCAA to have been 
met.

Under applicable criteria, service connection will be 
granted for disability resulting from injury or disease 
incurred in or aggravated in service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.301, 3.303.  Further, service connection 
may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
multiple sclerosis may be presumed if it became manifest 
to a degree of 10 percent disabling during the first seven 
years after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307.  

New and Material Evidence

The record shows that the veteran first sought to 
establish service connection for demyelinating disease and 
problems with his nose in an application for benefits that 
was received in June 1992.  In connection with this claim, 
the veteran's service medical records were reviewed.  In 
addition, post service VA treatment records dated between 
1990 and 1993 were considered.  

With respect to demyelinating disease, the service records 
did not show the onset or even the suspicion of that 
disorder.  The post service records, however, showed that 
in 1990, the veteran was seen for symptoms that were 
ultimately attributed to multiple sclerosis.  Since that 
disease process was not shown in service or within 7 years 
after the veteran's service discharge, his claim in this 
regard was denied.  

With respect to a nose disorder, the veteran's service 
medical records showed that he sought treatment for a 
persistent nose bleed in December 1959, at which time he 
gave a history of a similar problem earlier in the year.  
A July 1960 treatment record again showed that the veteran 
was seen for a complaint of recurrent nose bleeds, but 
there were no subsequent service records reflecting any 
similar complaints.  The veteran's nose and sinuses were 
considered normal upon clinical evaluation conducted in 
connection with his discharge from the active military in 
September 1960.  

The post service medical records did not show any 
complaints of nose bleeds until 1992, 32 years after 
service.  Significantly, there was no indication in these 
records that this was considered related to any incident 
or complaints in service.  Under these circumstances, the 
veteran's claim for service connection for a nose disorder 
manifested by bleeding was denied.  

The veteran was notified of the January 1993 decision to 
deny his claims, and of his appellate rights in a letter 
addressed to him later that month.  He did not appeal the 
decision with respect to nose bleeds, and although he 
initiated an appeal with respect to demyelinating disease, 
he did not complete the steps necessary to perfect one.  
Accordingly, the January 1993 rating action became final 
as to these issues.  See 38 U.S.C.A. § 7105(c) (West 
1991); and 38 C.F.R. §§ 3.104, 20.302, 20.1103 as in 
effect at the time.  

The veteran next attempted to reopen his claims regarding 
his multiple sclerosis and a nose disorder in 1996.  It is 
from the May 1997 decision to deny these claims that the 
current appeal arises.  

Under applicable criteria, claims that are the subject of 
a prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim 
is thus reopened, it will be reviewed on a de novo basis, 
with consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as 
is the case here, new and material evidence means evidence 
not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  (For claims filed on and 
after August 29, 2001, new and material evidence is 
defined as set out at 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) to be codified at 38 C.F.R. § 3.156.  Since the 
matter currently before the Board was initiated in 1996, 
however, the pre-August 29, 2001 definition of new and 
material evidence must be used.)

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 9 Vet.App. 
273 (1996).  This evidence is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet.App. 510 
(1992).  See also Robinette v. Brown, 8 Vet.App. 69 
(1995).

The evidence added to the record in connection with the 
veteran's current claim includes the transcript of the 
veteran's 1998 testimony; VA medical record dated in the 
1990's; an August 1982 letter from a private physician, 
Robert E. Barrett, M.D., indicating the veteran was under 
his treatment for a "probable demyelinizing disease"; a VA 
physician's certificate dated in August 1992, reflecting 
the veteran's diagnosis of a demyelinating disease, the 
onset which was considered to have been in 1978; private 
medical records dated in 1965 reflecting treatment for 
gastroenteritis, and chronic duodenitis; private medical 
records dated in 1967 for treatment of Laennec's liver 
cirrhosis and alcoholic gastritis; a May 1993 letter from 
a private physician, Ruben L. Otero, M.D. indicating the 
veteran's present treatment for multiple sclerosis; and 
1993 private medical records reflecting treatment for 
abdominal pain and rectal bleeding.  

With respect to demyelinating disease/multiple sclerosis, 
the statement by Dr. Otero, and the VA medical records 
dated in the 1990's simply confirm the veteran has 
multiple sclerosis, with one VA record suggesting its 
onset in 1979.  Obviously, this does not materially change 
the information known at the time of the prior decision.  
Although the onset of the condition is suggested in this 
new evidence as occurring in 1979, even considering its 
onset to have been 7 years before that as provided under 
38 C.F.R. § 3.307, this would not establish the beginning 
of the disease process until 12 years after service.  The 
same analysis applies to the letter from the private 
physician showing treatment for a demyelinizing disease in 
1982, and the physician's certificate showing the onset of 
multiple sclerosis to have been in 1978.  This evidence, 
or the information provided in this evidence, is simply 
too far removed from service to meaningfully change the 
facts known at the time the veteran's claim was last 
considered.  Then as well as now, the evidence fails to 
show the onset of the veteran's demyelinating disease 
(multiple sclerosis) in service, or within 7 years after 
the veteran's 1960 discharge from service.  

Further, the records of treatment that are dated within 7 
years of the veteran's service discharge show treatment 
for conditions other than multiple sclerosis; i.e., for 
gastroenteritis, chronic duodenitis, Laennec's liver 
cirrhosis and alcoholic gastritis.  Thus, these records 
fails to provide any relevant information regarding the 
time of onset of the veteran's multiple sclerosis and are 
therefore immaterial to the fundamental question presented 
in the veteran's case.  The same may be said for the 
records of treatment dated in the 1990's for illnesses 
other than demyelinating disease/multiple sclerosis.  They 
provide no relevant information as to when the disease 
process in question began.  

As to the veteran's testimony, he simply restated his 
contention that he had this condition when he left the 
service or shortly thereafter.  This was obviously the 
crux of his contention when he submitted his original 
application for benefits, and repeating renders it nothing 
more than cumulative.  

Under the foregoing circumstances, the Board considers 
none of the evidence obtained in connection with the 
veteran's attempt to reopen his claim for service 
connection for demyelinating disease to bear directly and 
substantially upon the specific matter under consideration 
or to be of such significance that it must be considered 
together with all the evidence in order to fairly decide 
the merits of the claim.  Accordingly, the veteran has not 
submitted evidence that is new and material and the claim 
for service connection for demyelinating disease is not 
reopened.  

With respect to a nose disorder, none of the medical 
records, physicians' statements or certificates 
demonstrates the current presence of any nose disorder, 
whether manifested by bleeding or otherwise.  As to the 
veteran's testimony, he simply restated the contents of 
his service medical records relative to his nose bleeds.  
Evidence that in no way addresses the underlying 
disability for which benefits are sought, or which is 
merely cumulative, can not be considered to bear directly 
and substantially upon the specific matter under 
consideration or to be of such significance that it must 
be considered together with all the evidence in order to 
fairly decide the merits of the claim.  Thus, this 
evidence may not be considered new and material so as to 
reopen the veteran's claim for service connection for a 
nose disorder, and his appeal in this regard is denied. 

Hepatitis

With respect to this aspect of the veteran's claim, he has 
contended that he was diagnosed to have hepatitis shortly 
after his discharge from service, and that for this 
reason, service connection for that disability should be 
granted.  The veteran acknowledged at his hearing, 
however, that the records of this diagnosis are not 
available.  

The veteran's service medical records contain no 
suggestion that he was considered to have hepatitis, and 
as it happens, none of the post service medical records 
associated with the claims file, which date from the 
1960's and the 1990's, reflect that diagnosis.  They do 
show that the veteran was treated in 1967 for Laennec's 
liver cirrhosis, but this is both distinct from hepatitis, 
and obviously was shown several years after the veteran's 
discharge from service.  In the absence of any competent 
evidence showing the presence of hepatitis in service, or 
indeed ever, there is no basis for establishing service 
connection for that disability.  Accordingly, the 
veteran's appeal in this regard is denied.  

Right Knee and Ankle

The veteran's service medical records do not reflect any 
complaints or treatment related to the right knee and/or 
ankle.  His feet and lower extremities were considered 
normal upon clinical evaluation conducted in connection 
with his discharge from service in 1960.  At his hearing 
in 1998, the veteran seemed to recall some sort of jeep 
accident in service to which he now relates knee and ankle 
problems, but as stated, no such incident is recorded in 
the veteran's service records.  Post service medical 
records beginning in 1990 reflect that the veteran was 
diagnosed with plantar fasciitis, and he was also seen for 
complaints of right knee pain.  This, however, is 30 years 
after service, and there is no indication in any treatment 
record that these findings were considered by those 
examining the veteran to be related to service.  Absent 
any competent evidence of a link between any current right 
knee and ankle problems and service, service connection 
for a right knee and ankle disability is denied.  

Left Arm and Right Leg Scar

With respect to these arm and leg scars, the veteran 
apparently is contending that they are the residuals of 
lacerations he sustained in a jeep accident in service.  
As mentioned above, there is no mention of the veteran's 
involvement in a jeep accident in his service medical 
records, and there is no mention of any laceration to his 
arms or legs.  The only scar noted at the time of the 
veteran's discharge from service was the one on his right 
cheek, which had been noted when he was examined at the 
time of his induction into service.  No post service 
medical record makes any reference to the scars for which 
benefits are sought, although the veteran apparently 
exhibited the scar on his arm to those present at the 
hearing conducted in 1998.  

Even assuming that in addition to the scar the veteran 
apparently exhibited on his arm in 1998, there is one on 
his right leg, in the absence of any service medical 
record reflecting the presence of these scars or that the 
veteran sustained any injury in service that could produce 
such scars, there is no basis upon which to grant service 
connection for them.  Accordingly, the veteran's appeal in 
this regard is denied.  

Cellulitis

A review of the veteran's service medical records confirms 
that he developed cellulitis following a tooth extraction 
in July 1959.  The record shows, however, that following 
his treatment (12 days as an in-patient) the veteran was 
returned to duty without restrictions.  No subsequent 
service medical record reflects any further follow-up or 
impairment arising from this episode of cellulitis, and no 
post service medical records reflect any further findings 
related to it.  In the absence of any competent evidence 
of residual impairment arising from the cellulitis for 
which the veteran was treated in service, there is no 
basis for awarding service connection for it.  
Accordingly, the veteran's appeal in this regard is 
denied.  

Hip, Spinal Cord, Cervical Spine

Regarding these claims, the veteran has contended that his 
disabilities in this regard arose from an in-service 
automobile accident.  As mentioned elsewhere in this 
decision, there is no mention in the veteran's service 
records that he was involved in any automobile accident.  
Likewise, there is no reference to any hip, spinal cord, 
or cervical spine disorder in his service medical records.  
The report of the examination conducted at the time of the 
veteran's discharge from service in 1960 revealed that the 
neck, spine and lower extremities were normal upon 
clinical evaluation.  

Similarly, the post service medical records do not reflect 
the presence of any hip or "spinal cord" trauma with 
resulting impairment, and while these records document the 
presence of neck pain complaints in 1992, and cervical 
spine spondylosis in 1998, there is no suggestion that 
these finding are related to the military service the 
veteran completed more than 30 years earlier.  Absent 
current evidence the veteran actually has the residuals of 
a hip fracture, or spinal cord injury, or that links 
current cervical spine disability to service, there is no 
basis for awarding service connection for these 
disabilities.  

Low back

The veteran's service medical records show that he was 
seen in September 1960 with a complaint of low back pain 
of three days duration.  Muscle spasms in the right lumbar 
area were apparently observed, and the veteran was 
evidently provided medications and a heat lamp.  As it 
happens, this entry was made three days after the veteran 
was examined in connection with his discharge from active 
service.  That examination revealed that there were no 
abnormalities of the spine on clinical evaluation.  
Following the single entry regarding the veteran's back 
complaints, there are no subsequently dated medical 
records showing the presence of any disability of the 
lumbar spine until the 1990's.  In 1991 records, a 
diagnosis of degenerative joint disease of the lumbosacral 
spine was entered, and in 1992, disc space narrowing 
within the lumbar spine was noted.  Significantly, these 
records are all dated more than 30 years after the 
veteran's discharge from service, and none of these 
records contain any suggestion that those treating the 
veteran considered these findings to be in any way related 
to the back complaints noted in the veteran's service 
record.  

In view of the evidence reflecting a 30 year interval 
between the veteran's single in-service episode of back 
complaints, and the post service evidence of a low back 
disability, together with the absence of any competent 
evidence relating the in-service complaint, to the post 
service diagnoses, the Board is persuaded that the greater 
weight of the evidence is against finding that the veteran 
has a back disability that was incurred in service.  
Accordingly, a basis upon which to establish service 
connection for a back disability has not been presented, 
and the veteran's appeal in this regard is denied.  


ORDER

New and material evidence has not been presented to reopen 
a claim for service connection for demyelinating disease, 
and the appeal is denied.

New and material evidence has not been presented to reopen 
a claim for service connection for a nose disorder 
manifested by bleeding, and the appeal is denied.

Service connection for hepatitis is denied.  

Service connection for a right knee and ankle disability 
is denied.  

Service connection for a left forearm scar is denied.  

Service connection for a right leg scar is denied.  

Service connection for the residuals of cellulitis, 
secondary to an in-service tooth removal is denied.  

Service connection for a hip disability as a residual of a 
fracture is denied.  

Service connection for the residuals of a spinal cord 
injury is denied.  

Service connection for a cervical spine disability is 
denied.  

Service connection for a low back disability is denied.  



REMAND

As mentioned in the Introduction to this decision, the 
claims file reflects that in March 1998, the veteran 
expressed his disagreement with a February 1998 rating 
action that denied service connection for "dizziness, 
headaches, swollen joints and cramps of the legs" and a 
left shoulder condition.  It therefore becomes necessary 
for the veteran to be issued a statement of the case with 
respect to these issues, in order to give him an 
opportunity to perfect an appeal with respect to them.  
[Applicable criteria provides that a perfected appeal to 
the Board of a particular decision entered by a Department 
of Veterans Affairs regional office consists of a notice 
of disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 
60 days of the issuance of the statement of the case or 
within the remainder of the one-year period following 
notification of the decision being appealed.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).]

Assuming that it is the veteran's desire to pursue an 
appeal of the foregoing claims for service connection, the 
issuance of a statement of the case must be accomplished 
in order for the Board to acquire jurisdiction over it.  
See Godfrey v. Brown, 7 Vet.App. 398 (1995) (wherein the 
Court held that, where a claim has been placed in 
appellate status by the filing of a notice of disagreement 
and it does not appear that the RO has acted upon it, the 
Board must remand the claim to the RO for preparation of a 
statement of the case as to that claim, lest the claimant 
be denied the opportunity to perfect an appeal as to the 
issue in dispute).  Accordingly, it will be necessary for 
the Board to remand this matter concerning the veteran's 
service connection claims to the RO for preparation of a 
statement of the case in order to provide the veteran with 
the opportunity to perfect an appeal regarding them.

Under the circumstances described above, the matters 
regarding service connection for "dizziness, headaches, 
swollen joints and cramps of the legs" and a left shoulder 
condition is remanded to the RO for the following:  

The veteran should be provided a statement of the 
case regarding his claims for service connection 
for "dizziness, headaches, swollen joints and 
cramps of the legs" and service connection for a 
left shoulder disorder.  This document should 
address all aspects of those claims.  Further, 
the veteran should be advised that, if he wishes 
the Board to address these matters, he must 
submit a timely substantive appeal in response to 
the statement of the case.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

